It appears from the proof in this case that there are debts outstanding against the estate of the intestate beyond the amount of the assets that have come to the hands of the administrator. The defendant as administrator is as much bound to distribute the estate of the intestate among her creditors as the complainant is under the mortgage. The complainant might at any time during a period of ten years in the lifetime of the intestate have required a transfer of the stock to him, but he did not see fit to do so. At her death it went to her administrator by operation of law, and we do not see that the complainant has any claim in equity superior to that of the defendant to receive and distribute its proceeds among her creditors. The case of CityFire Insurance Co. v. Olmsted, 33 Conn. 476, is in point, and we think its reasoning is conclusive.
Bill dismissed.